DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells (50,875) on March 18, 2022.
The application has been amended as follows: Amend Claim 9 as recited below.
Claim 9. A battery pack, comprising: 
a battery module having a plurality of battery cells; 
a lower plate on which the battery module is placed; 
a support member coupled to the lower plate to support the battery module; 

at least one bolt securing the battery module to the mounting nut, 
wherein the battery module is in contact with the support member, 
wherein the battery module is provided in plurality, 
wherein the plurality of battery modules are accommodated in a case,
wherein the support member includes: 
a first support beam disposed between a first battery module among the plurality of battery modules and a second battery module adjacent to the first battery module and coupled to the mounting nut; and 
a second support beam disposed to intersect the first support beam and coupled to the mounting nut, and
 wherein the mounting nut is located between the first support beam and the second support beam.
Election/Restrictions
Claim 9 is allowable. The restriction requirement of Groups I-II and Species A, as set forth in the Office Action dated December 28, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-II and Species A is withdrawn. Claim 10, directed to nonelected Group II, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed February 11, 2022, in combination with the Examiner’s Amendment of Claim 9 set forth above, have been fully considered and are persuasive. The rejection of Claim 9 has been withdrawn. 
Reasons for Allowance
Claims 2-3, 5-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 9 is directed to a battery pack comprising, among additional limitations, 
a battery module; 
a lower plate on which the battery module is placed;
a support member coupled to the lower plate to support the battery module; 
a mounting nut directly coupled to the lower plate and coupled to the support member; and 
wherein the battery module is provided in plurality, 

wherein the support member includes: 
a first support beam disposed between a first battery module among the plurality of battery modules and a second battery module adjacent to the first battery module and coupled to the mounting nut; and 
a second support beam disposed to intersect the first support beam and coupled to the mounting nut, and
 wherein the mounting nut is located between the first support beam and the second support beam.
The closest prior art is considered to be Nagano et al. (EP 2 768 045, cited on the IDS dated 02/26/2020) in view of Ahn (US PGPub 2020/0028201, which has a foreign priority date of 04/10/2017).
Regarding Claim 9, Nagano discloses substantially all of the limitations as set forth in the prior Office Action dated October 13, 2022.
Nagano further in Figs. 2-3 discloses wherein the battery module (4) is provided in plurality ([0030]),
wherein the plurality of battery modules (4) are accommodated in a case (3) ([0030]),
wherein the support member (see annotated Fig. 2 provided below) includes:
a first support beam disposed between a first battery module among the plurality of battery modules and a second battery module adjacent to the first battery module and coupled to the mounting nut (see annotated Fig. 2 provided below).

    PNG
    media_image1.png
    477
    775
    media_image1.png
    Greyscale

Nagano further discloses wherein the plurality of battery modules (4) have a rectangular shape (see annotated Fig. 2 provided above).
However, Nagano does not disclose wherein the support member includes a second support beam disposed to intersect the first support beam and coupled to the mounting nut, and wherein the mounting nut is located between the first support beam and the second support beam.
Ahn teaches in Fig. 1 a battery pack (100) ([0031]), comprising:
a battery module (110) ([0032]); 
a lower plate (120s) on which the battery module (110) is placed ([0038]);
a support member (121, 122) coupled to the lower plate (120s) to support the battery module (110) ([0037]-[0038]); 
wherein the battery module (110) is provided in plurality ([0033]), 
wherein the plurality of battery modules (110) are accommodated in a case (120, 130) ([0032]),
wherein the support member (121, 122) includes: 

a second support beam (121) disposed to intersect the first support beam (122) (Fig. 1, [0037]-[0038]).
	Specifically, Ahn teaches wherein the first support beam (122) and the second support beam (121) define regions in which the battery modules (110) are tightly arranged on the lower plate (120s) ([0037]-[0038], [0052]).
	The Examiner notes that Fig. 4 of the instant specification illustrates a battery pack comprising a support member (300) coupled to the lower plate (200) to support a plurality of battery modules (100), wherein the support member (300) includes a first support beam (310) disposed between a first battery module among the plurality of battery modules (100) and a second battery module adjacent to the first battery module and coupled to the mounting nut (400), a second support beam (320) disposed to intersect the first support beam (310) and coupled to the mounting nut (400), wherein the mounting nut (400) is located between the first support beam (310) and the second support beam (320) (P10, L10-23).
	Specifically, the Examiner notes that the battery modules (100) of the claimed invention have a shape that accounts for the mounting nut (400) is located between the first support beam (310) and the second support beam (320) (Figs. 4 and 7 of the instant specification).
	Consequently, it would not have been obvious to one of ordinary skill in the art to utilize a second support beam in the battery pack of Nagano, as taught by Ahn, such that the second support beam is disposed to interest the first support beam and coupled to the mounting nut 
	In other words, it would not have been obvious to one of ordinary skill in the art to utilize a second support beam in the battery pack of Nagano, as taught by Ahn, such that the second support beam is disposed to interest the first support beam and coupled to the mounting nut such that the mounting nut is located between the first support beam and the second support beam, as called for in the claimed invention, because doing so would not successfully achieve the advantages taught by Ahn.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a second support beam disposed to intersect the first support beam and coupled to the mounting nut, and wherein the mounting nut is located between the first support beam and the second support beam” in combination with all of the other claim limitations taken as a whole.
	Claims 2-3, 5-8, 10, and 15 are dependent on Claim 9 and therefore are allowable for the reasons set forth above.
Claim 11 has been amended to include all of the limitations of previous Claim 12. Claim 12 had been indicated as allowable subject matter in the prior Office Action dated October 13, 
Claims 13-14 are dependent on Claim 11 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/K.W./Examiner, Art Unit 1725
March 22, 2022
                                                                                                                                                                                                        /CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 23, 2022